DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed 12/23/2020 has been entered. Claims 1, 3-4, 6-7, 9-10 and 12 remain pending in the application. 
Response to Arguments
3.	Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant argues (page 8) that Cho does not disclose “sending, from the access node, the coordinates to a user equipment; and sending the wireless emergency alert to the user equipment”.
However, Cho discloses wherein when a node has to transmit an emergency message, the node send an emergency message to the UE and generate additional emergency message for additional transmission which are configured using the first body field and second body field, see [0441-0443]. Furthermore, Cho discloses wherein an emergency message may include multiple body field, see Fig. 32. 
The first body field may include pieces of common information about the emergency message. For example, the first body field may include type information indicative of the type of emergency message, destination information indicative of a destination to which the emergency message needs to be transmitted, and a secondary damage information indicating whether an additional emergency situation may occur or additional transmission information indicating whether the emergency message needs to be transmitted to another UE or another eNB, see Cho [0436].
A second body field Body #2 may include information which may be delivered to another UE and/or eNB, for example, an emergency situation or information about the location where the 
Therefore, as Cho discloses wherein the wireless emergency message is transmitted to the UE via the body field body#1 and the coordinates are transmitted to the UE via body field body#2., Cho teaches wherein the coordinate are sent in a separate field as claimed. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention such as “the coordinates and the wireless emergency alert are sent separately from each other”, it is noted that the features upon which applicant relies “the coordinates and the wireless emergency alert are sent separately from each other”, are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
So, the Examiner maintains that the argued limitation is taught by the reference Cho. 
Please see the rejection below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20180139762 A1) in view of Chai et al. (US 20180324757 A1).


receiving, at an access node, coordinates for an alert area for a wireless emergency alert (A second body field Body #2 may include information which may be delivered to another UE and/or eNB, for example, an emergency situation or information about the location where the emergency situation has occurred (e.g., information about the place, such as a building, a factory, a bridge, a road, or a sidewalk) and information about the detailed address of the place, in addition to information related to the location or the destination of the emergency message, see Cho [0437]); 
sending, from the access node, the coordinates to a user equipment (if an emergency situation checked through the emergency message needs to be additionally transmitted to an adjacent UE or eNB, the eNB sends the emergency message to a determined destination and generates additional emergency message for additionally transmission which are configured using the first body field and second body field of the emergency message. Thereafter, the eNB sends the additional emergency message to an adjacent eNB and/or UE, see [0443-0445]); and 
sending the wireless emergency alert to the user equipment (an eNB which has received an emergency message from UE or an adjacent eNB which has received an emergency message from an eNB may reconfigure the emergency message and send the emergency message to other UEs within its own coverage, see [0440]), 
wherein the coordinates are sent in a separate field of a segment within a system information block (The transmission scheduling of the additional emergency message may be transmitted to unspecified UEs through system information, see [0444] and a second body field Body #2 may include information which may be delivered to another UE and/or eNB, for example, an emergency situation or information about the location where the emergency situation has occurred, see [0437] and Fig. 32).

In an analogous field of endeavor, Chai teaches wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates (in a sending process, it is possible that because a SIB includes a relatively large amount of information about a cell cluster, a length of the SIB is greater than a maximum size of a block sent at a conventional transmission time interval, for example, a TTI, and the SIB may be segmented and sent in a send window, see [0149] and characteristic information of the cell cluster includes at least one piece of the following information: location information, see [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Cho with the system information block of Chai to provide an alert message feature wherein the system information can be scheduled more flexibly as suggested, see Chai [0017].

Regarding claim 7, Cho teaches an apparatus (e.g. eNB 42110 of Fig. 42), comprising: 
at least one processor (processor 42111); and 
at least one memory (memory 42112) comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor to cause the apparatus at least (When an embodiment is implemented in software, the aforementioned scheme may be implemented using a module for performing the aforementioned function, see [0528])
to receive coordinates for an alert area for a wireless emergency alert (the UE sends the emergency message to the eNB, see [0411] and a second body field Body #2 may include information 
send the coordinates to a user equipment (if an emergency situation checked through the emergency message needs to be additionally transmitted to an adjacent UE or eNB, the eNB sends the emergency message to a determined destination and generates additional emergency message for additionally transmission which are configured using the first body field and second body field of the emergency message. Thereafter, the eNB sends the additional emergency message to an adjacent eNB and/or UE, see [0443-0445]); and 
Page 3 of 11send the wireless emergency alert to the user equipment (an eNB which has received an emergency message from UE or an adjacent eNB which has received an emergency message from an eNB may reconfigure the emergency message and send the emergency message to other UEs within its own coverage, see [0440]), wherein the coordinates are sent in a separate field of a segment within a system information block (The transmission scheduling of the additional emergency message may be transmitted to unspecified UEs through system information, see [0444] and a second body field Body #2 may include information which may be delivered to another UE and/or eNB, for example, an emergency situation or information about the location where the emergency situation has occurred, see [0437] and Fig. 32).
However, Cho does not clearly teach wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates.
In an analogous field of endeavor, Chai teaches wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates (in a sending process, it is possible that because a SIB includes a relatively large amount of information about a cell cluster, a length of the SIB is greater than a maximum size of a block sent at a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Cho with the system information block of Chai to provide an alert message feature wherein the system information can be scheduled more flexibly as suggested, see Chai [0017].

4.	Claims 3-4, 6, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20180139762 A1) in view of Chai et al. (US 20180324757 A1) and further in view of Khatibi et al. (US 20150201316 A1).
Regarding claim 3, Cho as modified by Chai teaches the method according to claim 1.
However, Cho and Chai do not clearly teach wherein the coordinates are sent together with the wireless emergency alert.
In an analogous field of endeavor, Khatibi teaches teach wherein the coordinates are sent together with the wireless emergency alert (The eNB broadcasts the alert messages e.g., the first alert message and the second alert message to the UEs, see Khatibi [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Cho and the system information block of Chai with the alert of Khatibi to provide an alert message that allow an enhancement related to a wireless emergency alert system as suggested, see Khatibi [0003].

Regarding claim 4, Cho teaches a method, comprising: 

wherein the coordinates are received in a separate field of a segment within a system information block (The transmission scheduling of the additional emergency message may be transmitted to unspecified UEs through system information, see [0444] and a second body field Body #2 may include information which may be delivered to another UE and/or eNB, for example, an emergency situation or information about the location where the emergency situation has occurred, see [0437] and Fig. 32), and
However, Cho does not clearly teach wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates.
In an analogous field of endeavor, Chai teaches wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates (in a sending process, it is possible that because a SIB includes a relatively large amount of information about a cell cluster, a length of the SIB is greater than a maximum size of a block sent at a conventional transmission time interval, for example, a TTI, and the SIB may be segmented and sent in a send window, see [0149] and characteristic information of the cell cluster includes at least one piece of the following information: location information, see [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Cho with the system information block of Chai to provide an alert message feature wherein the system information can be scheduled more flexibly as suggested, see Chai [0017].

processing the wireless emergency alert at the user equipment in accordance with the determination. 
In an analogous field of endeavor, Khatibi teaches determining, at the user equipment, whether the user equipment is within the alert area based on the coordinates (The second alert message 910 was provided to the UE 810 because the UE 810 is located in the geographic area 932 of the earthquake, see [0071]); and 
processing the wireless emergency alert at the user equipment in accordance with the determination (Thus, the alert message application 853 may display the map-related information 924 as well as an indication that the map-related information 924 is for the alert event occurred at the time specified by the time information, see [0071]) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Cho and the system information block of Chai with the alert of Khatibi to provide an alert message that allow an enhancement related to a wireless emergency alert system as suggested, see Khatibi [0003].
Regarding claim 6, Cho as modified by Chai and Khatibi teaches the method according to claim 4 and Khatibi further teaches wherein the coordinates are received together with the wireless emergency alert (the UE receives the system information i.e., the second alert message, which includes the trigger message and the additional information i.e., the alert message content. The additional information may include the location information, see Khatibi [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Cho and the system information block 
Regarding claim 9, Cho as modified by Chai and Hussaini teaches the apparatus according to claim 7.
However, Cho and Chai do not clearly teach wherein the coordinates are sent together with the wireless emergency alert.
In an analogous field of endeavor, Khatibi teaches teach wherein the coordinates are sent together with the wireless emergency alert (The eNB broadcasts the alert messages e.g., the first alert message and the second alert message to the UEs, see Khatibi [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Cho and the system information block of Chai with the alert of Khatibi to provide an alert message that allow an enhancement related to a wireless emergency alert system as suggested, see Khatibi [0003].

Regarding claim 10, Cho teaches an apparatus (e.g. UE 42120), comprising: 
at least one processor (processor 42121); and 
at least one memory (memory 42122) comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor to cause the apparatus at least to (When an embodiment is implemented in software, the aforementioned scheme may be implemented using a module for performing the aforementioned function, see [0528]).
receive coordinates for an alert area for a wireless emergency alert (Body #2 may include information which may be delivered to another UE and/or eNB, for example, an emergency situation or information about the location where the emergency situation has occurred, see [0437]); 

However, Cho does not clearly teach wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates.
In an analogous field of endeavor, Chai teaches wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates (in a sending process, it is possible that because a SIB includes a relatively large amount of information about a cell cluster, a length of the SIB is greater than a maximum size of a block sent at a conventional transmission time interval, for example, a TTI, and the SIB may be segmented and sent in a send window, see [0149] and characteristic information of the cell cluster includes at least one piece of the following information: location information, see [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Cho with the system information block of Chai to provide an alert message feature wherein the system information can be scheduled more flexibly as suggested, see Chai [0017].
However, Cho and Chai do not clearly teach determine whether the apparatus is within the alert area based on the coordinates; and process the wireless emergency alert in accordance with the determination. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Cho and the system information block of Chai with the alert of Khatibi to provide an alert message that allow an enhancement related to a wireless emergency alert system as suggested, see Khatibi [0003].

Regarding claim 12, Khatibi as modified by Chai and Hussaini teaches the apparatus according to claim 10, and Khatibi further teaches wherein the coordinates are received together with the wireless emergency alert (the UE receives the system information i.e., the second alert message 91, which includes the trigger message and the additional information i.e., the alert message content. The additional information may include the location information, see Khatibi [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the alert of Cho and the system information block of Chai with the alert of Khatibi to provide an alert message that allow an enhancement related to a wireless emergency alert system as suggested, see Khatibi [0003].
Conclusion


Agrawal et al. (US 10127777 B1) discloses that relevant data may also include information relating to a type of emergency being experienced at the location of the mobile device 102 (e.g., a medical emergency, a crime, etc.). In some implementations, the data may be appropriately formatted for the receiving server to extract various information from the received data. For example, the transmitted data may include four separate fields that represent: (i) indication that the data originates from an application associated with the emergency alert system 100, (ii) indication that the data originates from a user-facing version of the application, (iii) geographical position information (e.g., coordinates) of the mobile device from which the data originates, and (iv) device identification information of the corresponding mobile device, respectively.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641